Citation Nr: 1103612	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 
1970. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in St. Louis, 
Missouri.  


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran has 
bilateral hearing loss that is related to his active service.

2. The evidence of record demonstrates that the Veteran has 
bilateral tinnitus that is related to his active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2. Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  That 
an injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385 (2010), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends his bilateral hearing loss and tinnitus are 
due to in-service noise exposure.  Specifically, he states that 
during service he experienced significant acoustic trauma due to 
exposure to artillery fire and small arms fire.  

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis for hearing loss and 
tinnitus.  His entrance physical of January 1967 and exit 
physical of December 1969 report normal pure tone results 
bilaterally.  While there are slight differences between 
thresholds on the two examinations, according to the VA examiner, 
these disappear when taking into consideration the calibration 
shift which occurred in October 1967 from ASA units to ISO(ANSI) 
units.  Additionally, there is no evidence of any complaints, 
treatment, or diagnosis for hearing loss within one year of 
service separation.  Thus, service connection on a presumptive 
basis is not warranted for bilateral hearing loss.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The lack of evidence of hearing loss or tinnitus during service 
is not fatal to the Veteran's claim.  Rather, competent evidence 
which attributes post-service hearing loss and tinnitus to 
service may establish service connection.  See Hensley, 5 Vet. 
App. at 160.  See also 38 C.F.R. § 3.303(d).

Of record is a June 2008 VA audiological examination which 
demonstrates that the Veteran currently has bilateral hearing 
loss according to VA regulations, as well as bilateral tinnitus.  
The Veteran's hearing loss is as follows:

Hertz
500     
1000     
2000     
3000     
4000     
Right                
15    
15
20
30
50
Left                  
10    
15
15
35
65

The examiner also indicated that the Veteran had constant, 
bilateral tinnitus of unknown origin or duration.  Following a 
review of the claims folder, an interview with the Veteran, and 
an examination (results described above), the examiner stated 
that it was his opinion that it was not at least as likely as not 
that the Veteran's hearing loss and tinnitus were related to 
service.  Rather, he felt that it was the Veteran's recreational 
hunting since the age of 24 that was responsible for the onset of 
tinnitus.  With regard to the hearing loss, the examiner opined 
that the Veteran had significant post-military noise exposure 
including work and recreation. 

The Veteran submitted a contrary medical opinion in September 
2008.  In contrast to the June 2008 VA examination report's 
negative nexus opinion, this private medical opinion indicates 
that the Veteran's military noise exposure is more likely than 
not a significant cause of the Veteran's bilateral hearing loss 
and tinnitus.  The history provided to the private audiologist  
by the Veteran differs in that the Veteran provided a more 
detailed history of his in-service noise exposure, including a 
specific incident where a shell landed in the hut two down from 
him which caused his hearing to "go out" and caused his ears to 
ring for two days.  The private audiologist did not find the 
Veteran's work in the printing business to be significant post-
service professional noise exposure.  While the Veteran's hunting 
was not specifically addressed, the private audiologist did 
review the results of the VA examination, which include this 
recreational noise exposure, and still noted no significant post-
service recreational noise exposure.  Therefore, the Board 
interprets this to mean that in the private audiologist's opinion 
the recreational noise exposure from hunting was not significant.

The evidence of record thus contains competent medical opinions 
indicating both a positive and a negative nexus between the 
Veteran's bilateral hearing loss and tinnitus and his military 
service.  The VA examiner attributed the Veteran's hearing loss 
to noise exposure related to post-service employment and 
recreational hunting and the within normal limits hearing 
documented at the Veteran's separation physical.  According to 
the examiner, hearing loss occurs at the time of exposure.  
However, upon review of the claims file, the Board finds no 
documentation of hearing loss following any noise exposure post-
service either.  The Board also notes that there is no 
documentation of whether the Veteran used hearing protection as a 
printing press operator.  Regarding the tinnitus, the VA examiner 
found it more likely that this condition resulted from 
recreational hunting noise exposure; however the examiner does 
not explain why the Veteran's military noise exposure would not 
be as likely a cause.  The private audiologist reviewed the same 
records and the results of the VA examination and came to the 
conclusion that the Veteran's post-service employment in the 
printing business and his recreational noise exposure were not 
significant and that it was at least as likely as not related to 
the military noise exposure.  There is nothing to indicate that 
either of these etiological opinions are not competent, and both 
appear to have a reasonable basis in the record.  Therefore, 
considering the positive and negative nexus opinions and the lay 
statements of the Veteran, the Board concludes that there is at 
least an approximate balance regarding an issue material to the 
determination of the veteran's claim.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Under these circumstances, and granting the Veteran the benefit 
of any doubt in this matter, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


